Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2014

                                            No. 04-14-00755-CV

                                           IN RE Oscar BUSTOS

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On October 29, 2014, relator Oscar Bustos filed a petition for a writ of mandamus. The
court has considered relator’s petition and has determined that relator is entitled to the relief
requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED.
TEX. R. APP. P. 52.8(c).

        The Honorable Antonia Arteaga is ORDERED to withdraw her orders orally pronounced
on October 22 and 23, 2014 in the underlying suit for modification of orders affecting a parent-
child relationship. The writ will issue only if we are notified that Judge Arteaga has not done as
directed within fifteen days from the date of this order.

        It is so ORDERED on December 23, 2014.


                                                                      _____________________________
                                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2007CI07181, styled In the Interest of E.B. and O.S.B. II, Minor Children,
pending in the 285th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.